Citation Nr: 0116397	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-19 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of 
frostbite.

3.  Entitlement to service connection for hernia.

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to service connection for a respiratory 
disorder.  

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The veteran had active service from December 1957 to March 
1973.  This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied claims of 
entitlement to service connection for each of the disorders 
listed on the title page of this appeal, and which denied a 
request to reopen a claim of entitlement to service 
connection for a back disorder.  A statement of the case was 
issued in July 2000, and the veteran submitted a timely 
substantive appeal in August 2000.
  
The Board notes that the veteran specifically limited his 
August 2000 substantive appeal to the issues listed on the 
title page of this decision, and the Board does not have 
jurisdiction over any other issue(s).


REMAND

The RO denied the veteran's claims of entitlement to service 
connection for PTSD, residuals of frostbite, hernia, heart 
disorder, and a respiratory disorder, on the basis that these 
claims were not well-grounded.  The Board notes that there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the requirement of a well-
grounded claim in order to receive VA assistance in the 
development of a claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well-grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law therefore 
applies in this case, as there has been no final 
determination on appeal.  Given this newly-enacted statutory 
provision, the RO's determination that the veteran's claims 
are not well-grounded may no longer be applied.  The veteran 
is entitled to assistance in development of the claims of 
entitlement to service connection for PTSD, residuals of 
frostbite, hernia, heart disorder, and a respiratory 
disorder.  After factual development of each claim is 
completed, the RO must adjudicate the claims on the merits.  
The claims must be remanded for adjudication consistent with 
the newly-revised statutory provisions.

The record reflects that, in July 1977, the veteran submitted 
an application for compensation for a spinal fusion.  
However, the veteran did not report for VA examination and 
the claim was denied.  The veteran contends that he is 
entitled to VA examination of the back before a determination 
is made as to whether he has submitted new and material 
evidence.  The Board notes that the veteran, in his August 
2000 substantive appeal, provided new information as to his 
in-service treatment for a back disorder.  Service medical 
records identified by the veteran as relevant to his back 
disorder, and therefore relevant to the determination of 
whether new and material evidence has been submitted, are not 
associated with the claims file.  Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999).  Although the National Personnel 
Records Center (NPRC) stated, in response to an April 1998 
request for records, that all service medical records had 
been provided, it does not appear to the Board that the 
records are complete.  The RO should make an additional 
request for the records.  If more complete service medical 
records are not available from NPRC, the RO should attempt to 
obtain alternate records, such as morning reports, which 
might substantiate the veteran's claim that he was treated in 
service for a back disorder.  Id.

The Board also notes that the veteran identified certain 
clinical records as relevant to his claim for service 
connection for a back disorder when that claim was submitted 
in 1977.  It is not clear that those records have been 
requested.  The RO should attempt to obtain any of these 
records not yet associated with the claims file.  The RO 
should notify the veteran of the results of requests and 
searches for records, prior to determining whether new and 
material evidence has been submitted to reopen the claim for 
service connection for a back disorder. 

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain all 
records of VA treatment of the veteran, 
if any, and should attempt to obtain all 
non-VA (private) records relevant to the 
claims on appeal, after securing any 
necessary release(s) from the veteran.  
The RO should inform the veteran of the 
results of such requests as contemplated 
under the VCAA.

2.  The veteran should be offered the 
opportunity to identify or obtain records 
of any employment medical examinations, 
insurance examinations, photographs, 
pharmacy records, or the like which might 
contain evidence concerning any of the 
claimed disorders.

3.  The RO should request the veteran's 
service personnel records, service 
administrative records, or any other 
available service record, from NPRC.  If 
no additional clinical records are 
received from NPRC, the RO should attempt 
to obtain information regarding the 
identified time period(s) through other 
alternative sources, such as morning 
reports and the like.  

4.  After reviewing all additional 
evidence obtained during the course of 
the development directed above, the RO 
should determine whether new and material 
evidence has been obtained to reopen the 
claim for service connection for a back 
disorder.  If the determination on this 
issue is adverse to the veteran, he 
should be so notified.  If the 
determination is favorable to the 
veteran, he should be afforded VA 
examination(s) as necessary to determine 
whether the veteran has a current back 
disorder.  If a current back disorder is 
medically diagnosed the examiner(s) 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent likelihood or more) that the 
veteran has a back disorder that is 
etiologically related to his service.

5.  The RO should request the veteran to 
provide a comprehensive, detailed 
statement of any information he is able 
to recall regarding the occurrence of 
stressors, including dates, locations, 
and identification of the unit he was 
associated with, names of individuals 
involved, and any other information that 
may assist in verifying that the events 
described occurred.  The veteran should 
be advised that this information is 
vitally necessary to obtain supportive 
evidence of the stressors and that absent 
specificity an adequate search for 
verifying information cannot be 
conducted.

6.  The RO should review the file and 
prepare a summary of all the claimed 
stressors.  This summary, a copy of the 
veteran's DD 214, and all associated 
service documents should be sent to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, Virginia 22150- 
3197.  The RO should request that the 
USASCRUR attempt to verify the identified 
stressors.

7.  The RO must prepare a report 
detailing the nature of any stressor 
which it has determined is established by 
the record.  If no stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added 
to the claims folder.

8.  The veteran should be afforded VA 
psychiatric examination to determine 
whether he has a psychiatric disorder, to 
include PTSD, as a result of service.  
The claims folder must be provided to and 
reviewed by the examiner(s).  Any 
examination or additional evaluation 
required should be conducted prior to the 
examiner's final report.  Based on 
examination findings, review of the 
historical evidence, including the 
private clinical evidence associated with 
the claims file, and medical principles, 
the examiner(s) should provide a medical 
opinion, with rationale, as to whether 
the veteran has a psychiatric disorder, 
to include PTSD, and, if so, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent likelihood or more) that the 
veteran has a psychiatric disorder that 
is etiologically related to his service.

9.  The veteran should be afforded VA 
examination(s) of the extremities, the 
abdomen, the cardiovascular system, and 
the respiratory systems, as necessary to 
determine whether the veteran has a 
hernia, residuals of frostbite, a heart 
disorder, or a respiratory disorder.  The 
claims folder must be provided to and 
reviewed by the examiner(s).  Any 
necessary examinations should be 
conducted.  Based on examination 
findings, historical evidence, and 
medical principles, the examiner(s) 
should provide medical opinion, with full 
rationale, as to whether the veteran has 
a hernia, residuals of frostbite, a heart 
disorder, or a respiratory disorder.  If 
a hernia, residuals of frostbite, a heart 
disorder, or a respiratory disorder is 
present, the examiner(s) should provide a 
medical opinion as to whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that a current, 
diagnosed disorder of the type claimed 
was incurred or aggravated in service.

10.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

11.  After all claims have been 
readjudicated, if any benefit requested 
on appeal remains denied, the veteran and 
his representative should be notified.  
The veteran and his representative should 
then be provided with a supplemental 
statement of the case (SSOC) which 
includes a summary of the evidence and 
actions taken to assist the veteran.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



